                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RALPH CIRINO,

                       Plaintiff,
                                                           CIVIL ACTION
           v.                                              NO. 18-03565

 THE COUNTY OF LEHIGH,
 PENNSYLVANIA, et al.,

                       Defendants.


                                        ORDER

      AND NOW, this 18th day of June, 2019, upon consideration of Defendants’

Motion to Dismiss, (ECF No. 10), and Plaintiff’s Response, (ECF No. 20), it is hereby

ORDERED that the Motion is GRANTED and the Complaint is DISMISSED

without prejudice. Cirino may file an amended complaint, consistent with the

attached Memorandum, on or before July 18, 2019. Cirino must identify all

defendants in the caption as well as the body of the amended complaint and shall state

the basis for his claims against each defendant.


                                                   BY THE COURT:


                                                   /s/ Gerald J. Pappert
                                                   GERALD J. PAPPERT, J.
